DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method which falls within the statutory category of a machine. The claim(s) recite(s) the limitation of “detecting one or more anomalies of energy consumption associated with a selected facility, a selected object, or a combination thereof according to feedback and simulation data generated from a scenario-based simulation operation”.  The limitation of detecting one or more anomalies of energy consumption associated with a selected facility, a selected object, or a combination thereof according to feedback and simulation data generated from a scenario-based simulation operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, “detecting” in the context of this claim encompasses the user manually/in the mind detect anomalies.  Similarly, the limitation of “according…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more processors” language, “according” in the context of this claim encompasses the user thinking that “according to feedback and simulation data…” “one or more animalities” can be detected.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using one or more processors to perform the detecting steps.  The one or more processors in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting according a data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically, from paragraph [0021] of the specification the invention points out the one or more computer-implemented cognitive operations that approximate a human thought process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the detecting step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
As such, claim 1 is ineligible under 35 USC 101.
Dependent Claims(s) 2 – 7, the sets of Claims 8 – 14 and 15 – 20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 8, the limitation of detect one or more anomalies of energy consumption associated with a selected facility, a selected object, or a combination thereof according to feedback and simulation data generated from a scenario-based simulation operation, as drafted, is a system with instructions to be executed, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, “detect” in the context of this claim encompasses the user manually/in the mind detect anomalies.  Similarly, the limitation of “according…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by one or more processors” language, “according” in the context of this claim encompasses the user thinking that “according to feedback and simulation data…” “one or more animalities” can be detected.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using one or more processors to perform the detecting steps.  The one or more processors in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting according a data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically, from paragraph [0021] of the specification the invention points out the one or more computer-implemented cognitive operations that approximate a human thought process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the detecting step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
As such, claim 8 is ineligible under 35 USC 101.

Regarding Claim 15, the limitation of an executable portion that detects one or more anomalies of energy consumption associated with a selected facility, a selected object, or a combination thereof according to feedback and simulation data generated from a scenario-based simulation operation, as drafted, is a system with instructions to be executed, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, “detect” in the context of this claim encompasses the user manually/in the mind detect anomalies.  Similarly, the limitation of “according…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “according” in the context of this claim encompasses the user thinking that “according to feedback and simulation data…” “one or more animalities” can be detected.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform the detecting steps.  The processor in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting according a data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically, from paragraph [0021] of the specification the invention points out the one or more computer-implemented cognitive operations that approximate a human thought process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform the detecting step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
As such, claim 15 is ineligible under 35 USC 101.

Regarding Claims 2, 9, and 16, including collecting sensor data… is considered routine data gathering that is necessary for the abstract math and mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claims 3, 10, and 17, training one or more machine learning models is considered an abstract limitation directed to math (see [0021] the one or more computer-implemented cognitive operations that approximate a human thought process, which merely amounts no more than mere instructions to apply the exception using a generic computer component).

Regarding Claims 4, 10, and 18, applying one or more machine learning… is considered an abstract limitation directed to math (see [0021] the one or more computer-implemented cognitive operations that approximate a human thought process, which merely amounts no more than mere instructions to apply the exception using a generic computer component).

Regarding Claims 5, 12, and 19, distinguishing… using an active learning operation is considered an abstract limitation directed to math (see [0021] the one or more computer-implemented cognitive operations that approximate a human thought process, which merely amounts no more than mere instructions to apply the exception using a generic computer component).

Regarding Claims 6, 13, and 20, ranking the one or more anomalies… in the context of this claim encompasses the user thinking about different values. If a claim limitation, under its broadest reasonable interpretation, cover a performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Regarding Claim 7, 14, and 20, generating a list of anomalies… is considered an abstract limitation that in the context of this claim encompasses the user thinking about different values (see [0021] the one or more computer-implemented cognitive operations that approximate a human thought process, which merely amounts no more than mere instructions to apply the exception using a generic computer component).

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1, 8, and 15. Therefore, no prior art rejection for claims 1, 8, and 15 is presented in this action. However, Claims 1 – 20 are rejected under 35 U.S.C. 101. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Panken et al. (US 2020/0338351 A1) suggests determining an error value based on the determined electrical signal levels and the expected electrical signal levels; repeatedly adjusting the hypothetical location, and repeatedly determining the error value for each of the adjusted hypothetical locations of the at least one oscillatory signal source until the determined error value is less than or equal to a threshold value (see claim 1).
Oren et al. (US 2020/0001048 A1) discloses a system for determining an error associated with an electrode disposed on a medical device, the system comprising: a processor; and a memory storing instructions on a non-transitory computer-readable medium, wherein the instructions are executable by the processor to: receive an electrode signal from the electrode disposed on the medical device; receive a plurality of other electrode signals from a plurality of other electrodes disposed on the medical device; and determine that the electrode signal received from the electrode disposed on the medical device is an outlier in relation to the plurality of other electrode signals from the plurality of other electrodes disposed on the medical device, based on a comparison between the electrode signal and the plurality of other electrode signals (see claim 1).
Hresko et al. (US 2017/0296056 A1) teaches the device is in an invalid operating mode, at least one of one or more response buttons are stuck and a response button signal error has occurred, at least one of one or more patient parameters is deemed corrupted, an update of the one or more patient parameters has failed, the at least one of the electrode assembly and the controller is deemed inoperative, and the device fails a pulse test (see claim 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/2/2022